Citation Nr: 0716683	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Wichita, Kansas.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Competent, probative medical evidence does not reveal the 
diagnosis of a current chronic disability manifested by 
headaches.


CONCLUSION OF LAW

 A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letter issued in 
September 2001, prior to initial adjudication of his claim.  
The letter informed the veteran of the evidence required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  He has not been 
informed of potential rating and effective date criteria.  As 
the weight of evidence is against his claim, this lack of 
notice is harmless error.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  He was informed by letter in July 2002 
of identified evidence that reasonable efforts to obtain on 
his behalf had not been successful; he was notified that if 
he had the original documentation he could send it to VA for 
copying (these records were thereafter confirmed as received 
and so noted in the November 2002 rating decision).  Under 
these circumstances, the Board is satisfied the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of his appeal, his 
service medical records as well as post-service private 
medical records.  As the veteran has not submitted competent 
medical evidence of a current disability, a VA examination is 
not mandatory in the instant case.  See Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

The veteran's service medical records show that in April 1979 
he complained of a two to three month history of headaches.  
He denied any history of trauma.  The April 1979 service 
medical records show the veteran's complaints were 
characterized as tension headaches and headaches of unknown 
origin.  A May 1979 service medical record reflects the 
veteran indicated the medications had helped but his symptoms 
remained; the record contains an impression of vascular 
headaches.  Reports of medical examination, dated in June 
1979 and February 1983, indicate the veteran's neurologic 
system and neck were clinically evaluated as normal.

Private medical evidence dated in 1987 shows the veteran 
complained of headaches and received treatment for occipital 
neuralgia, defined as a clinical complex of pain, tenderness, 
tight neck musculature as the result of trauma to the neck.  
See Stedman's Medical Dictionary, 1206, 1764 (27th ed. 2000).  
After two months of treatment, the veteran reported he had no 
headaches.  A February 1995 report of private chiropractic 
case history reflects that the veteran notated he had 
suffered from headaches.  Private medical records dated in 
2000 refer to neck soreness with aggravating stressors 
identified by veteran (family members dependent upon him for 
support) and the medical provider highlighted there was 
probably some component of depression/fibromyalgia 
contributing to the underlying chronic neck pain.  

Clinical demonstration of a current chronic disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Moreover, service connection is not warranted for 
pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The post-service medical records reveal episodes 
of treatment for headaches; however, the competent medical 
evidence does not reveal the diagnosis of a chronic 
disability manifested by headaches.  While the veteran is 
adamant that he suffers from a chronic headache disability 
dating back to his military service, his assertions are not 
that of a trained medical professional and are not competent 
evidence of a current, chronic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In short, the weight 
of the evidence is against the veteran's claim and this 
appeal is denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (doctrine of reasonable doubt does not 
apply when the preponderance of the evidence is against 
claim).  


ORDER

Service connection for a headache disorder is denied.


REMAND

The veteran contends that he has a low back disorder as the 
result of an in-service motorcycle accident.  An April 1983 
service medical record shows he reported he had fallen off a 
motorcycle five days previously and hit his chest and 
shoulders on the handle bars.  The record notes he had a mild 
hematoma and mild strain due to trauma; the record does not 
indicate the veteran's spine was treated or that he 
complained of any spine-related symptoms.

However, a June 1981 service medical record indicates the 
veteran presented requesting evaluation of asymmetry of his 
legs, and chest symptoms.  The record notes he had been seen 
one year previously by a civilian doctor.  Upon examination 
his lumbar spine was unremarkable, but his right leg was one 
inch shorter than the left, and he had decreased pectoralis 
muscles.  His spine was clinically evaluated as normal in 
June 1979 and again in February 1983.

After service, the veteran sought treatment for pelvic 
segmental dysfunction in 1987; he denied a history of an 
acute accident and he was prescribed a right heel lift as 
well as received treatments.  A February 1995 private 
radiology report indicates there was a left lateral tilting 
of the lumbar spine and mild hyperlordosis on lateral view.  
The report shows there was pelvic un-leveling noted with a 
right iliac crest deficiency of 55 millimeters (mm) and a 
right femur head deficiency of 35 mm.  While the objective 
evidence of record is not indicative of the veteran having 
any associated back complaints when he fell off a motorcycle 
while on active duty, his service medical records do show he 
was treated for asymmetry of his legs with associated back 
symptoms.  As there is current evidence of potentially 
similar treatment, the Board concludes that a VA examination 
is in order prior to appellate review of the service 
connection claim.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).

Finally, the veteran should be notified of potential 
disability rating and potential effective date criteria for 
his claim and requested to submit any pertinent evidence in 
his possession.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal.  The 
veteran must be specifically informed of 
potential effective date and rating 
criteria and advised to submit copies of 
any evidence relevant to the claim that he 
has in his possession.  

2.  Schedule the veteran for a VA spine 
examination to determine whether the 
veteran has a current chronic disability 
of the spine and, if so, whether the 
current chronic disability is at least as 
likely as not (at least a 50 percent 
probability) etiologically related to his 
period of active duty, to include in-
service treatment for asymmetrical legs.  
A complete rationale for all opinions 
provided must be set forth.  Send the 
claims folder to the examiner for review.

3.  Thereafter, readjudicate the veteran's 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


